Citation Nr: 0101734	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-15 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hiatus hernia.  

3.  Entitlement to a rating in excess of 30 percent for 
splenectomy, to include a separate compensable rating for 
laparotomy scar.  

4.  Whether there was clear and unmistakable error in the 
December 1972 rating decision in not assigning a separate 
compensable rating for laparotomy scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
September 1999, the veteran testified before a decision 
review officer at the RO in Pittsburgh, Pennsylvania

This decision addresses the issue of whether there was clear 
and unmistakable error in a December 1972 rating decision in 
not assigning a separate rating for laparotomy scar.  The 
remaining issues listed on the title page will be addressed 
in the remand that follows this decision.  


FINDING OF FACT

In a December 5, 1972, unappealed rating decision, the RO 
granted service connection for splenectomy, and assigned a 30 
percent rating effective from the day following separation 
from service in August 1972; the RO did not assign a separate 
compensable rating for the laparotomy scar.  


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the December 5, 
1972, rating decision to the extent that the decision did not 
assign a separate compensable rating for the veteran's 
laparotomy scar.  38 U.S.C. A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Under the provisions of 38 C.F.R. §3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that clear and unmistakable error is the kind 
of error that "compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A clear and unmistakable error is 
one in which either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error, 
that if true, would be clear and unmistakable error on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo at 43-44.  In Fugo, the Court further held that 
neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. At 44.  

In its December 5, 1972, rating decision the RO in Fort 
Harrison, Montana, granted service connection for splenectomy 
with a 30 percent rating under Diagnostic Code 7706, and 
granted service connection for duodenal ulcer and gastric 
diverticulum with a 20 percent rating under Diagnostic Code 
7305.  The RO did not assign a separate rating for the 
laparotomy scar associated with the splenectomy.  The veteran 
was notified of the award and did not appeal.  

Evidence of record at the time of the December 1972 rating 
decision consisted of service medical records and a VA 
examination report dated in November 1972.  

According to the service medical records, the veteran was 
hospitalized in December 1971 following a blunt trauma to the 
abdomen.  He underwent laparotomy and was found to have 
approximately 800 cc's of free blood in the peritoneal cavity 
with a laceration of the spleen.  The remainder of the 
abdominal exploration was within normal limits.  The veteran 
underwent splenectomy.  He had an uneventful postoperative 
course and was sent on convalescent leave in late December 
1971.  When he returned to the hospital in late January 1972, 
the veteran's wounds were healed, and he was discharged to 
duty.  The final diagnoses were blunt trauma to the abdomen 
and traumatic rupture of the spleen, secondary to the trauma 
to the abdomen.  

The veteran was examined in March 1972 because of complaints 
of episodic vomiting.  At that time the abdomen was soft and 
non-tender with no masses.  The examiner noted that keloid 
was forming at the incision.  An upper gastrointestinal 
series was conducted in March 1972; the impression was 
deformity of the duodenal bulb, but no definite ulcer crater 
was seen.  Chronological records show that in June 1972 the 
veteran was seen with complaints of continuing abdominal 
cramps in the mornings followed by tenderness.  On 
examination, the abdomen was diffusely tender.  At the 
veteran's August 1972 medical examination for release to 
inactive duty, the examiner noted an abdominal incision for 
splenectomy secondary to trauma.  

At the VA examination in November 1972, examination of the 
digestive system was negative except for the surgical scar.  
The veteran said he was tender at times in the left side of 
the abdomen.  In the portion of the examination report 
concerning scars, the physician noted a well healed surgical 
scar on the left side of the abdomen, which he identified as 
residual to the veteran's splenectomy.  At completion of the 
examination, the clinical diagnoses were nosebleeds by 
history only, duodenal ulcer and gastric diverticulum and 
splenectomy by history.  The radiologist's impression 
following an upper gastrointestinal series was duodenal ulcer 
and gastric diverticulum.  

Analysis

The veteran argues that the December 1972 rating decision 
contained clear and unmistakable error in that it failed to 
grant a separate compensable rating for the laparotomy scar 
associated with his splenectomy.  

In 1972, as now, under the VA Schedule for Rating 
Disabilities (Rating Schedule), superficial scars shown to be 
tender and painful on objective demonstration warranted a 10 
percent rating under Diagnostic Code 7704 while poorly 
nourished superficial scars with repeated ulceration 
warranted a 10 percent rating under Diagnostic Code 7703.  
Diagnostic Code 7705 provided that other scars were to be 
rated on the limitation of function of the part affected.  
Other diagnostic codes were available for disfiguring scars 
of the head face or neck and for scars from second and third 
degree burns.  

Evidence on file in December 1972 showed that the veteran did 
at that time have a laparotomy scar on the left side of his 
abdomen associated with the splenectomy, and the VA examiner 
in November 1972 described the scar as well healed.  In its 
rating decision, the RO acknowledged the report that the 
veteran stated he was tender at times in the left side of his 
abdomen, but the RO did not assign a separate compensable 
rating for the scar.  To have done so would have required 
that the RO interpret this evidence as providing objective 
demonstration that the scar was painful and tender, poorly 
nourished or caused functional limitation.  The RO would have 
been required to decide that the report that the veteran said 
he was tender in the left side of the abdomen meant the 
veteran was saying the scar was tender and that the veteran's 
statement constituted an objective demonstration of 
tenderness of the scar or compensable limitation of some 
function.  This kind of decision requires weighing and 
evaluation of the evidence.  As a matter of law, clear and 
unmistakable error must be undebatable and cannot exist where 
the determination involves the weighing and evaluation of 
evidence.  This is not a case in which either the correct 
facts, as they were known at the time, were not before the 
adjudicator, nor is it a case where the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Therefore, the Board concludes that the December 5, 
1972, rating decision was not clearly and unmistakably 
erroneous in not assigning a separate compensable rating for 
the laparotomy scar.  


ORDER

The appeal with respect to whether there was clear and 
unmistakable error in the December 1972 rating decision in 
not assigning a separate compensable rating for laparotomy 
scar is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for hepatitis C, entitlement to service connection 
for hiatus hernia and entitlement to a rating in excess of 30 
percent for splenectomy, to include a separate compensable 
rating for laparotomy scar.  

With respect to the hepatitis C claim, the veteran contends 
that it originated from blood transfusions he must have had 
during his splenectomy in service in December 1971.  Service 
medical records in the claims file include the narrative 
summary of the veteran's hospitalization from December 1971 
to January 1972 during which the splenectomy was performed, 
but they do not include the operation report or other 
hospital clinical records such as progress notes and doctor's 
orders.  The RO has made requests for additional service 
medical records, but there is no indication that a specific 
request has been made to the National Personnel Records 
Center (NPRC) for "clinical records" of the veteran's 
inpatient treatment at the Naval Hospital, Portsmouth, 
Virginia, from December 10, 1971 to January 19, 1972, and 
this should be done.  

Relative to each of the service connection claims and the 
increased rating claim, the Board notes that the veteran has 
not been provided a VA examination concerning the 
disabilities at issue.  As current examination results with 
medical opinions would facilitate the Board's decision, the 
Board will request that the RO make appropriate arrangements.  
Relative to the claim for a rating in excess of 30 percent 
for splenectomy, the Board recognizes that the currently 
assigned 30 percent rating has been in effect for more than 
20 years and is the maximum schedular rating possible for 
splenectomy prior to revision of the portion of the Rating 
Schedule pertaining to hemic and lymphatic systems.  The 
Board notes that effective in October 1995 the Rating 
Schedule was revised to provide a 20 percent rating for 
splenectomy, but the revision also provides that 
complications such as systemic infections with encapsulated 
bacteria are to be rated separately.  The RO should, 
therefore, arrange for an examination that considers whether 
the veteran has any systemic infection as a complication of 
his splenectomy.  There should also be an examination 
pertaining to the laparotomy scar.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact NPRC and 
attempt to obtain and associate with the 
claims file the veteran's complete 
service medical records, to include his 
December 1971 operation report and other 
clinical records pertaining to his 
hospitalization at the U.S. Naval 
Hospital, Portsmouth, Virginia, from 
December 10, 1971, to January 19, 1972.  
The RO should document its actions in 
this regard.

2.  If the RO is unsuccessful in its 
efforts to obtain the veteran's complete 
service medical records, it should so 
inform the veteran.  The RO should also 
request the veteran to provide copies of 
any additional service medical records 
that he may have.  

3.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA or non-VA, who have treated or 
evaluated him recently for splenectomy 
residuals or have treated or evaluated 
him for laparotomy scar, hepatitis C or 
hiatus hernia at any time since service.  
With any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file all 
identified medical records that have not 
been obtained previously.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

5.  The RO should also request the 
veteran to submit any other evidence that 
he believes will support his claims.  

6.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
and the etiology of the veteran's 
hepatitis C and hiatus hernia, and to 
determine the nature and extent of 
impairment from the splenectomy residuals 
including any complications (such as 
systemic infections with encapsulated 
bacteria) and the laparotomy scar.  The 
scar should be described in terms of 
whether it is adherent, whether it is 
superficial, whether it is tender and 
painful on objective demonstration, 
whether it is poorly nourished with 
repeated ulceration and whether it 
produces limitation of function of the 
part affected.  In addition, the 
physician should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that the veteran's hepatitis C is 
etiologically related to service.  There 
should also be requested an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's hepatitis C was caused or 
chronically worsened by any service-
connected disability.  The physician 
should also be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's hiatus hernia is 
etiologically related to service.  There 
should also be an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's hiatus hernia was caused or 
chronically worsened by any service-
connected disability.  The claims file 
must be provided to the physician, and 
the examination report(s) must reflect 
that the physician reviewed the claims 
file.  

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Then, the RO should readjudicate the 
claims for service connection for 
hepatitis C and service connection for 
hiatus hernia.  The RO should also 
readjudicate the claim for a rating in 
excess of 30 percent for splenectomy.  In 
this regard, if the medical evidence 
establishes the presence of complications 
of the splenectomy (such as systemic 
infections with encapsulated bacteria) 
the RO should consider whether a rating 
higher than 30 percent could be awarded 
under revisions to the Rating Schedule 
pertaining to hemic and lymphatic systems 
that became effective in October 1995.  
In addition, the RO should determine 
whether a separate compensable rating for 
the veteran's laparotomy scar should be 
assigned.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues in appellate status.  
The veteran and his representative should be provided an 
appropriate opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until otherwise notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 



